                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

KARIM DAVIS,                               )
                                           )
                      Petitioner,          )
       v.                                  )       No. 2:15-cr-00186-GZS-1
                                           )           2:19-cv-00033-GZS
UNITED STATES OF AMERICA,                  )
                                           )
                      Respondent.          )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on December 27, 2019, his

Recommended Decision (ECF No. 71). Petitioner filed his Objection to the Recommended

Decision (ECF No. 79) on February 24, 2020.

       I have reviewed and considered the Magistrate Judge’s Recommended Decision,

together with the entire record; I have made a de novo determination of all matters

adjudicated by the Magistrate Judge’s Recommended Decision; and I concur with the

recommendations of the United States Magistrate Judge for the reasons set forth in his

Recommended Decision, and determine that no further proceeding is necessary.

       1. It is therefore ORDERED that the Recommended Decision of the Magistrate

            Judge is hereby AFFIRMED.

       2. An evidentiary hearing is not warranted under Rule 8 of the Rules Governing

            Section 2255 Cases;

       3. It is ORDERED that Petitioner’s Amended Motion for Habeas relief under 28

            U.S.C. § 2255 (ECF Nos. 60 and 69-1) are hereby DENIED and accordingly

            DISMISSED;
       4. It is ORDERED that a certificate of appealability pursuant to Rule 11 of the

           Rules Governing Section 2255 cases is DENIED because there is no substantial

           showing of the denial of a constitutional right within the meaning of 28 U.S.C.

           2253(c)(2).

                                                    _/s/ George Z. Singal        __
                                                    United States District Judge

Dated this 25th day of March, 2020.
